This was a motion to advance an appeal from a judgment for costs and from the order upon which the same was entered, being an order of the Appellate Division of the Supreme Court in the first judicial department, made April 10, 1896, which affirmed an order of Special Term overruling exceptions to the report of a referee appointed under the statute (2 R. S. 45, §§ 19, 24 and 25, as amended by chap. 373, Laws of 1862) to determine a controversy between the claimant, D. O. Mills, and the receiver of the St. Nicholas Bank, and confirmed the same. (See People v. American Loan & Trust Co., ante, p. 117.)Motion denied on the ground that this was not an order finally determining a special proceeding within the provision of the Constitution. Such an order is only re viewable here when certified to this court by the Appellate Division.